DETAILED ACTION
Claim Objections
Claims 21, 33, and 44 are objected to because of the following informalities:  claims 21, 33, and 44 recite “power management circuitry”, it needs to be “a power management circuitry”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 22, 24, 26-31, 33-36, 43 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 12, 13-16, and 18 of U.S. Patent No. 9,704,316. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims 1 include all of the limitations of the instant claim 21. Similarly, Instant claims 22 is met by patent claim 9. Instant claims 24 is met by patent claim 1. Instant claims 26 is met by patent claim 1. Instant claims 27 is met by patent claim 2. Instant claims 28 is met by patent claim 3. Instant claims 29 is met by patent claim 4. Instant claims 30 is met by patent claim 5. Instant claims 31 is met by patent claim 1. Instant claims 33 is met by patent claim 12. Instant claims 34 is met by patent claim 14. Instant claims 35 is met by patent claim 15. Instant claims 36 is met by patent claim 16. Instant claims 43 is met by patent claim 13. Instant claims 44 is met by patent claim 18. The patent claims also include additional limitations.  Hence, the instant application claims 21, 22, 24, 26-31, 33-36, 43 and 44 are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims 21, 22, 24, 26-31, 33-36, 43 and 44 are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claims 23, 25, 32, 37-40, 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 18 of U.S. Patent No. 9,704,316 in view of Hart et al. (US 20120096909 A1). See the mapping and obviousness statement below:
	Regarding claim 23: Patent claim 1  teaches all the limitations of the instant application claim 21. Patent claim 1 does not teach limitations of claim 23. 
	However Hurt disclose the electronic lock module of claim 21, wherein the electronic lock module comprise a motor (Para. 37, The microprocessor of the electronic lock 110 controls a solenoid or other actuating mechanism, such as a DC motor).
	Patent  and Hurt are analogous art because they both pertain to electronic locking system
	Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a motor (as taught by Hurt) to actuate the locking member.

	Regarding claim 25: Combination of Patent and Hurt teach the electronic lock module of claim 24, wherein the electronic lock comprises a physical interface for manipulating the lock mechanism (Hurt, Para. 37, The microprocessor of the electronic lock 110 controls a solenoid or other actuating mechanism, such as a DC motor).

	Regarding claim 32: Combination of Patent and Hurt teach the electronic lock module of claim 21, wherein a user interface of the electronic apparatus comprises control elements buttons configured to provide an identifier available to a user to operate or access the electronic lock (Hurt, Para. 35, the remote power source may be a single press-button transmitter or a transmitter with a PIN pad, such as a fob (also referred to as a ring) suitably attached to a key chain, with other/additional communication functionality).
	Regarding claim 37, Combination of the patent and Hurt teach the electronic lock module of claim 33, wherein the electronic apparatus is configured to display information associated with the electronic lock (Hurt, Para. 77, The communication device can then display the audit trail on its screen and/or transmit the information to another storage location, such as a web site or data base).

	Regarding claim 38, Combination of the patent and Hurt teach the electronic lock module of claim 37, wherein the information associated with the electronic lock is a status of the electronic lock (Hurt, Para. 76, the audit log of a particular electronic lock may be accessed and read on a person's communication device, via the RF field).

	Regarding claim 39, Combination of the patent and Hurt teach the electronic lock module of claim 37, wherein one or more public identifiers associated with the electronic lock are accessible by a user of the electronic apparatus (Hurt, Para. 55, The electronic lock then receives the public key of the communication device and validates that it was correctly signed with the CCKMS private key).

	Regarding claim 40, Combination of the patent and Hurt teach The electronic lock module of claim 33, wherein the electronic lock module is a component of a mobile electronic lock (Hurt, Para. 33, The electronic lock in accordance with the present invention may be implemented in suitable lock casings including, but not limited to, safe locks, filing cabinets, lockers, padlocks, door locks, cash boxes, vending machines, vehicle locks and deadlocks).

	Regarding claim 45, Combination of the patent and Hurt teach the method of Claim 44, wherein the digital data signal and the power signal are communicated to the electronic lock in accordance with near field communication (NFC) protocols (Hurt, Para. 35-36, the communication device 120 of the present invention delivers power to its antenna, where a current is induced and transmitted to the electronic lock 110, to be received by the at least one antenna. The microprocessor of the electronic lock 110 and the communication device 120 communicate with each other by modulating an established RF field. It is to be understood that the electronic lock and the communication device are preferably remote from each other. That is, the power delivered from the communication device to the electronic lock is remotely (wirelessly) delivered).

	Regarding claim 46, Combination of the patent and Hurt teach the method of Claim 44 further comprising, prior to actuating the lock mechanism, authenticating access of the electronic apparatus based on a determination that authentication data provided by the digital data signal matches authentication data stored in memory on the electronic lock (Hurt, Para. 56, the electronic lock contains a cryptographic secure (smartcard-like) processor which has been provisioned with an authentication certificate. It is capable of validating engage or disengage requests based on a customer signature and is also preferably capable of uniquely identifying itself as a customer lock, for example, using mutual PKI (Public Key Infrastructure) authentication).

	Regarding claim 47, Combination of the patent and Hurt teach method of Claim 46, wherein the authenticating access uses at least one private identifier not available to a user (Hurt, Para. 68, The communication device decrypts the symmetric key and unique identifying number using its private key. The symmetric key is then used to generate a One Time Password and transmits that to the electronic lock with the unique identifying number of the communication device).

Claim 41 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 of U.S. Patent No. 9,704,316 in view of Hart et al. (US 20120096909 A1) and further in view of Straz (US 9558602 B2). See the mapping and obviousness statement below:
Regarding claim 41, Patent claim 12 and Hurt teach all the limitations of the instant application claim 33. Patent claim 12 and Hurt do not teach limitations of claim 41. 
	However Straz teaches the electronic lock module of claim 40, wherein the electronic lock module configured to actuate the lock mechanism only when the mobile electronic lock is within a defined geographic location (Col. 3, lines 18-33, Preferably, a safe zone may be defined as a location with pre-defined boundaries or a geographic location. In operation, when the current location of a container is inside a pre-defined safe zone, the smart switch may preferably be enabled and the door lock in this mode may be allowed to operate in a normal fashion. Alternatively, when the current location of a container is outside of a pre-defined safe zone, the smart switch may be disabled, and the door lock may be kept in a locked status preventing the container from being accessed outside of the safe zones).
	Patent, Hurt, and Straz are analogous art because they both pertain to locking system.
	Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a safe zone defined as a location with a geographic location (as taught by Straz) in order to prevent the lock from being accessed outside of the safe zones.
	
	Regarding to claim 42, Combination of the patent, Hurt, and Straz teach the electronic lock module of claim 41, wherein the defined geographic location is provided by the electronic apparatus (Straz, Col. 3, lines 34-47, he smart switch 160 may be enabled using a near field communication authorization process. This particular embodiment may be implemented alone or in combination with the above geo-zone based smart switch function. One preferred example of the near field communication authorization process may be implemented using RFID technology. According to this aspect of the present invention, when the smart switch on the door lock is disabled, an operator may use a RFID reader or a RFID enabled cell phone to communicate with the smart switch to gain authorization for access (using an access code or the like)).


Claims 21, 22, 24, 26-31, 33-36, 43 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 12, 13-16, and 18 of U.S. Patent No. 11,080,951. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims 1 include all of the limitations of the instant claim 21. Similarly, Instant claims 22 is met by patent claim 9. Instant claims 24 is met by patent claim 1. Instant claims 26 is met by patent claim 1. Instant claims 27 is met by patent claim 2. Instant claims 28 is met by patent claim 3. Instant claims 29 is met by patent claim 4. Instant claims 30 is met by patent claim 5. Instant claims 31 is met by patent claim 1. Instant claims 33 is met by patent claim 12. Instant claims 34 is met by patent claim 14. Instant claims 35 is met by patent claim 15. Instant claims 36 is met by patent claim 16. Instant claims 43 is met by patent claim 13. Instant claims 44 is met by patent claim 18. The patent claims also include additional limitations.  Hence, the instant application claims 21, 22, 24, 26-31, 33-36, 43 and 44 are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims 21, 22, 24, 26-31, 33-36, 43 and 44 are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claims 23, 25, 32, 37-40, 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 18 of U.S. Patent No. 11,080,951 in view of Hart et al. (US 20120096909 A1). See the mapping and obviousness statement below:
	Regarding claim 23: Patent claim 1  teaches all the limitations of the instant application claim 21. Patent claim 1 does not teach limitations of claim 23. 
	However Hurt disclose the electronic lock module of claim 21, wherein the electronic lock module comprise a motor (Para. 37, The microprocessor of the electronic lock 110 controls a solenoid or other actuating mechanism, such as a DC motor).
	Patent  and Hurt are analogous art because they both pertain to electronic locking system
	Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a motor (as taught by Hurt) to actuate the locking member.

	Regarding claim 25: Combination of Patent and Hurt teach the electronic lock module of claim 24, wherein the electronic lock comprises a physical interface for manipulating the lock mechanism (Hurt, Para. 37, The microprocessor of the electronic lock 110 controls a solenoid or other actuating mechanism, such as a DC motor).

	Regarding claim 32: Combination of Patent and Hurt teach the electronic lock module of claim 21, wherein a user interface of the electronic apparatus comprises control elements buttons configured to provide an identifier available to a user to operate or access the electronic lock (Hurt, Para. 35, the remote power source may be a single press-button transmitter or a transmitter with a PIN pad, such as a fob (also referred to as a ring) suitably attached to a key chain, with other/additional communication functionality).
	Regarding claim 37, Combination of the patent and Hurt teach the electronic lock module of claim 33, wherein the electronic apparatus is configured to display information associated with the electronic lock (Hurt, Para. 77, The communication device can then display the audit trail on its screen and/or transmit the information to another storage location, such as a web site or data base).

	Regarding claim 38, Combination of the patent and Hurt teach the electronic lock module of claim 37, wherein the information associated with the electronic lock is a status of the electronic lock (Hurt, Para. 76, the audit log of a particular electronic lock may be accessed and read on a person's communication device, via the RF field).

	Regarding claim 39, Combination of the patent and Hurt teach the electronic lock module of claim 37, wherein one or more public identifiers associated with the electronic lock are accessible by a user of the electronic apparatus (Hurt, Para. 55, The electronic lock then receives the public key of the communication device and validates that it was correctly signed with the CCKMS private key).

	Regarding claim 40, Combination of the patent and Hurt teach The electronic lock module of claim 33, wherein the electronic lock module is a component of a mobile electronic lock (Hurt, Para. 33, The electronic lock in accordance with the present invention may be implemented in suitable lock casings including, but not limited to, safe locks, filing cabinets, lockers, padlocks, door locks, cash boxes, vending machines, vehicle locks and deadlocks).

	Regarding claim 45, Combination of the patent and Hurt teach the method of Claim 44, wherein the digital data signal and the power signal are communicated to the electronic lock in accordance with near field communication (NFC) protocols (Hurt, Para. 35-36, the communication device 120 of the present invention delivers power to its antenna, where a current is induced and transmitted to the electronic lock 110, to be received by the at least one antenna. The microprocessor of the electronic lock 110 and the communication device 120 communicate with each other by modulating an established RF field. It is to be understood that the electronic lock and the communication device are preferably remote from each other. That is, the power delivered from the communication device to the electronic lock is remotely (wirelessly) delivered).

	Regarding claim 46, Combination of the patent and Hurt teach the method of Claim 44 further comprising, prior to actuating the lock mechanism, authenticating access of the electronic apparatus based on a determination that authentication data provided by the digital data signal matches authentication data stored in memory on the electronic lock (Hurt, Para. 56, the electronic lock contains a cryptographic secure (smartcard-like) processor which has been provisioned with an authentication certificate. It is capable of validating engage or disengage requests based on a customer signature and is also preferably capable of uniquely identifying itself as a customer lock, for example, using mutual PKI (Public Key Infrastructure) authentication).

	Regarding claim 47, Combination of the patent and Hurt teach method of Claim 46, wherein the authenticating access uses at least one private identifier not available to a user (Hurt, Para. 68, The communication device decrypts the symmetric key and unique identifying number using its private key. The symmetric key is then used to generate a One Time Password and transmits that to the electronic lock with the unique identifying number of the communication device).

Claim 41 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 of U.S. Patent No. 11,080,951 in view of Hart et al. (US 20120096909 A1) and further in view of Straz (US 9558602 B2). See the mapping and obviousness statement below:
	Regarding claim 41, Patent claim 12 and Hurt teach all the limitations of the instant application claim 33 and 40. Patent claim 12 and Hurt do not teach limitations of claim 41. 
	However Straz teaches the electronic lock module of claim 40, wherein the electronic lock module configured to actuate the lock mechanism only when the mobile electronic lock is within a defined geographic location (Col. 3, lines 18-33, Preferably, a safe zone may be defined as a location with pre-defined boundaries or a geographic location. In operation, when the current location of a container is inside a pre-defined safe zone, the smart switch may preferably be enabled and the door lock in this mode may be allowed to operate in a normal fashion. Alternatively, when the current location of a container is outside of a pre-defined safe zone, the smart switch may be disabled, and the door lock may be kept in a locked status preventing the container from being accessed outside of the safe zones).
	Patent, Hurt, and Straz are analogous art because they both pertain to locking system.
	Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a safe zone defined as a location with a geographic location (as taught by Straz) in order to prevent the lock from being accessed outside of the safe zones.
	
	Regarding to claim 42, Combination of the patent, Hurt, and Straz teach the electronic lock module of claim 41, wherein the defined geographic location is provided by the electronic apparatus (Straz, Col. 3, lines 34-47, he smart switch 160 may be enabled using a near field communication authorization process. This particular embodiment may be implemented alone or in combination with the above geo-zone based smart switch function. One preferred example of the near field communication authorization process may be implemented using RFID technology. According to this aspect of the present invention, when the smart switch on the door lock is disabled, an operator may use a RFID reader or a RFID enabled cell phone to communicate with the smart switch to gain authorization for access (using an access code or the like)).

Allowable Subject Matter
Examiner has performed a full and complete search on the invention in the manner best interpreted by the Examiner. Claims 21-47 would be allowable once the above mentioned Double Patenting rejection is resolved.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Hart et al. (US2012/0096909 A1) discloses the electric lock remotely draws the required power to actuate the locking member from an RF field generated by a remote power source such as a communication device; also discloses an adjustable regulator circuit to assist in the prevention of voltage drop and power loss, providing constant voltage over the required time to actuate the locking member.

Kuenzi et al. (US 20120270496 Al) discloses an electronic lock controller receives power and a digital credential from an operator-side NFC-capable device. The lock controller produces an open or close command for an electromechanical lock based on the trusted time value and the digital credential. The electronic lock controller is powered solely by the near field communication transceiver. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689